Citation Nr: 1545405	
Decision Date: 10/26/15    Archive Date: 11/02/15	

DOCKET NO.  10-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for the residuals of right knee injury, claimed as secondary to service-connected bilateral Achilles tendonitis and plantar fasciitis.  

2.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected bilateral Achilles tendonitis and plantar fasciitis.  

3.  Entitlement to an evaluation in excess of 30 percent for bilateral Achilles tendinitis and plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a decision of June 2007, the Board denied entitlement to service connection for arthritis of the feet, as well as compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of a right knee injury, and an evaluation in excess of 30 percent for a bilateral foot disorder, specifically, bilateral Achilles tendonitis and plantar fasciitis.  Subsequent to that decision, the Veteran sought to reopen his previously-denied claims for service connection for arthritis of the feet and compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of right knee injury.  However, the Veteran failed to perfect his appeal as to those issues.  Accordingly, they are not currently before the Board.  The sole issues currently before the Board for appellate review are those listed on the title page of this decision.  

The Veteran had a hearing before the undersigned in July 2015.  A transcript is located in the electronic Veterans Benefits Management System (VBMS) file.  Other records are also found in the Virtual VA electronic files.  Any additional action taken on these or other claims should consider the documents in those files.



FINDINGS OF FACT

1.  Chronic residuals of a right knee injury are not shown to have been present in service, or for many years thereafter, nor are they the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including service-connected bilateral Achilles tendonitis and plantar fasciitis.  

2.  A chronic left knee disability is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, or in any way causally related to a service-connected disability or disabilities, including service connected bilateral Achilles tendonitis and plantar fasciitis.  

3.  The Veteran's service-connected bilateral Achilles tendonitis and plantar fasciitis is presently manifested by no more than a severe foot disability under the applicable Code, without evidence of pronounced symptomatology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, or lack of improvement by orthopedic shoes or appliances, or pes cavus with marked contraction of the plantar fascia and dropped forefoot, all toes hammer toes, very painful callosities, or marked varus deformity.  


CONCLUSIONS OF LAW

1.  Chronic residuals of right knee injury were not incurred in or aggravated by active military service, nor may osteoarthritis of the right knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  Chronic residuals of a right knee injury are not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including bilateral Achilles tendonitis and plantar fasciitis.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

3.  A chronic left knee disability was not incurred in or aggravated by active military service, nor may osteoarthritis of the left knee be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

4.  A chronic left knee disability is not proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including bilateral Achilles tendonitis and plantar fasciitis.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

5.  The criteria for an evaluation in excess of 30 percent for service-connected bilateral Achilles tendonitis and plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5299-5276, 5278 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in March and August 2009 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at a hearing before the undersigned Veterans Law Judge in July 2015, as well as service treatment records, VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statement by the Veteran's friends and associates.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for right and left knee disabilities, claimed to be the result of his service-connected bilateral Achilles tendonitis and plantar fasciitis.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and osteoarthritis becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Finally, service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3,310(a) (2015).  The United States Court of Veterans Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

An increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 38 C.F.R. § 3.310(b) (2015).  

In the present case, service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of right or left knee disabilities.  In fact, at the time of a service separation examination in May 1979, the Veteran denied any swollen or painful joints, and similarly denied any problems with bone, joint, or other deformities.  A physical examination of the Veteran's lower extremities conducted at that time was entirely within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of arguably chronic right knee pathology is revealed by a private outpatient treatment record dated in June 2001, at which time the Veteran complained of right knee pain which had been present for approximately the past two months, placing the origin of the Veteran's right knee pain around or about April of 2001, almost 22 years following his discharge from service.  Left knee pathology in the form of left knee strain was similarly first noted no earlier than December 2003, once again, many years following the Veteran's discharge from service.  

The Board acknowledges that, in correspondence of early January 2010, one of the Veteran's VA physicians indicated that podiatry notes in the Veteran's records described "flat feet," a condition for which the Veteran was service connected, and which may aggravate medial knee pain.  However, pertinent evidence of record is to the effect that the Veteran is not, in fact, service connected for flat feet (pes planus).  Significantly, that same physician indicated that, while the Veteran's knees were more than likely aggravated by his flat feet, they were not, in fact, related to his (service connected) chronic Achilles tendonitis and plantar fasciitis.  Moreover, a subsequent statement by another of the Veteran's VA physicians fails to establish a causal relationship between the Veteran's service-connected foot disability and his right and/or left knee pathology.  It was recommended that an orthopedist or other podiatrist review the records and enter an opinion.

The Board observes that, following a VA examination in October 2014, which examination involved a full review of the Veteran's claims folder and medical records, it was the opinion of the examiner that the Veteran's right knee pathology had not at least as likely as not been aggravated beyond its natural progression by a service-connected foot disability.  This was particularly the case given the fact that the record revealed a progression of right knee internal abnormalities, as well as the fact that, over the years, the Veteran had undergone surgery to his right knee for a meniscal condition and degenerative joint disease.  According to the examiner, the Veteran's record was "very clear" that neither foot condition involving plantar fasciitis or Achilles tendinopathy was etiologically involved in the Veteran's past or present right knee condition.  In fact, there was no biomechanical condition originating with the arch or tendons of either foot sufficient to permanently aggravate a meniscal condition of the right knee or any other condition of the right knee joint.  

In an addendum to the aforementioned opinion, likewise dated in October 2014, the same examiner who had provided the previous opinion indicated that the Veteran's left knee condition was not caused by his service-connected foot condition involving plantar fasciitis or Achilles tendinopathy.  This was the case given that there was no condition of either foot sufficient to directly cause left knee arthritis.  Nor was there any biomedical condition originating with the arch or tendons of either foot sufficient to permanently aggravate the left knee joint, to include causing or aggravating arthritis of the left knee.  In fact, there were no secondary conditions of the left knee caused by either foot, nor any permanent aggravation of the left knee by either foot.  

The Board finds the aforementioned opinions of a VA examiner highly probative, because those opinions were based upon a full review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the disabilities in question had their origin during the Veteran's period of active military service, or that the Veteran's current right and left knee disabilities are in any way causally related to his service-connected foot pathology.  These more recent opinions then are more comprehensive and complete than the earlier opinions to the extent that there "may" have been a relationship.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current right and left knee disabilities to his service-connected bilateral Achilles tendonitis and plantar fasciitis.  However, not until many years following the Veteran's discharge from service did he file a claim for service connection for knee disability.  As noted above, there is no persuasive evidence that the Veteran currently suffers from right and/or left knee pathology which is in any way the result of his period of active military service, or, for that matter, causally related to his service-connected foot pathology.  Under the circumstances, the Veteran's claims for service connection must be denied.  

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period of active military service, or to his service-connected foot pathology.  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities in question.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's right or left knee disabilities with his period of active military service, or with his service-connected Achilles tendonitis and plantar fasciitis.  Accordingly, as noted above, the Veteran's claims for service connection must be denied.  


Increased Rating

Turning to the issue of an increased evaluation for service-connected bilateral Achilles tendonitis and plantar fasciitis, the Board notes that disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any chronic changes in the Veteran's condition, it is necessary to consider the Veteran's complete history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of the service-connected disability is at issue, the primary concern is the present level of that disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a Veteran may experience multiple distinct degrees of disability which may result in different levels of compensation from the time an increased rating claim is filed until the final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primary the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2015).  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, adjust the Schedule of Ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director, Compensation Service, on field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. §§ 3.321 (2015), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).  

In the present case, at the time of a VA foot examination in April 2009, the Veteran indicated that his foot problem had become progressively worse.  Pertinent history and complaints included pain, swelling, stiffness, fatigability, and lack of endurance, though without heat, redness, weakness, or other symptoms.  According to the Veteran, he experienced pain on the top of his foot and back of his heel, as well as occasional swelling of the whole foot, in conjunction with stiffness, fatigability, and a lack of endurance of the whole foot.  Further problems included flare-ups which occurred weekly or more often, and lasted less than a day.  When questioned, the Veteran indicated that he utilized molded shoe inserts and custom shoes for his service-connected foot disabilities.  Additionally noted was that the Veteran had been diagnosed with diabetes in December 2001, and currently suffered from a mild demyelinating polyneuropathy.  

On physical examination, the Veteran's right foot showed no evidence of any swelling, instability, or weakness.  However, there was evidence of painful motion, tenderness, and abnormal weightbearing.  Noted at the time of examination was that the Veteran exhibited no unusual shoe wear pattern consistent with abnormal weightbearing.  Pulses and circulation in the Veteran's right foot were described as within normal limits, as were the arches with and without weightbearing.  At the time of examination, there was no evidence of tenderness with pressure on the plantar surface of the heel of the Veteran's right foot.  The Veteran's gait was described as antalgic favoring the left knee.  The Veteran was able to walk on his toes and heels, and exhibited "a lot of guarding" when walking barefoot.  

On physical examination of the Veteran's left foot, there was no evidence of any swelling, instability, weakness, or abnormal weightbearing.  However, there was some evidence of painful motion and tenderness.  Further examination showed the Veteran's pulses and circulation to be within normal limits, and the arches were normal with and without weightbearing.  At the time of examination, there was no evidence of tenderness with pressure on the plantar surface of the heel of the Veteran's left foot.  The pertinent diagnoses noted were bilateral Achilles tendonitis and plantar fasciitis; and diabetic peripheral neuropathy.  

On more recent VA examination of the Veteran's feet in October 2014, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed.  According to the Veteran, since his last compensation and pension examination, his foot pathology had been worsening.  Reportedly, while the Veteran had undergone physical therapy in the remote past, he found that it "made him worse."  When questioned, the Veteran indicated that he was being followed by podiatry, and currently wore both prescribed special shoes and inserts.  According to the Veteran, the prescribed footwear was "helpful."  

When asked to describe his pain, the Veteran described a sharp stabbing pain in his heels.  Moreover, according to the Veteran, his toes "just ached."  On further questioning, the Veteran indicated that a pain in his feet was accentuated on use, and that he experienced pain on manipulation.  However, the Veteran denied any problems with swelling, though he admitted to problems with characteristic calluses.  

Noted at the time of examination was that the Veteran did not experience extreme tenderness of the plantar surfaces of one or both feet.  Moreover, there was no decreased longitudinal arch height in one or both feet on weightbearing, and no objective evidence of marked deformity of one or both feet.  Further noted was that there was no marked pronation of one or both feet.  Nor did the weight bearing line fall over or medial to the great toe.  There was no lower extremity deformity causing alteration of the weightbearing line, and no "inward" bowing of the Achilles tendon (i.e., hindfoot valgus, with lateral deviation of the heel) of one or both feet.  Significantly, at the time of examination, there was no evidence of any marked inward displacement or severe spasm of the Achilles tendon (rigid hindfoot) on manipulation of one or both feet.  Nor did the Veteran have the clinical appearance characteristic of pes planus.  

On physical examination, there was evidence of pain contributing to functional loss in both feet.  Contributing factors to disability consisted of pain on weightbearing, disturbance of locomotion, and interference with standing for both feet.  

According to the examiner, the Veteran's gait was mildly antalgic.  However, his feet exhibited a normal color and temperature, and the dorsal pulses were within normal limits.  At the time of examination, the Veteran was moderately tender to palpation at the bilateral Achilles insertions and calcanei, though with no evidence of any midfoot or forefoot tenderness.  Significantly, bilateral radiographic studies of the Veteran's feet were normal at the time of examination.  According to the examiner, the Veteran did not suffer from pes planus in either foot.  The pertinent diagnosis noted was bilateral Achilles tendonitis and plantar fasciitis.  

The Veteran has bilateral foot impairment.  It is most nearly analogous with the rating criteria for pes planus and pes cavus, which discuss the plantar fascia and the Achilles tendon, as well as other signs and symptoms that the Veteran has reported.  As such, the Board deems the Code 5284 for "other" foot injuries, to individual feet to not be for application, given the bilateral impairment noted herein.

Pursuant to applicable law and regulation, the 30 percent evaluation currently in effect for the Veteran's service-connected foot pathology contemplates the presence of severe foot injury, or, in the alternative, bilateral claw foot (pes cavus) characterized by all toes tending to dorsiflexion, a limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  Rated by analogy to acquired flatfoot (pes planus), the 30 percent evaluation contemplates the presence of severe impairment, characterized by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indicated swelling on use, and characteristic callosities.  

In order to warrant an increased, which is to say, 50 percent evaluation, there would need to be demonstrated the presence of bilateral claw foot (pes cavus) characterized by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  A 50 percent evaluation would, similarly, be in order by analogy to acquired flatfoot where there was evidence of pronounced pathology, with marked pronation, extreme tenderness of the plantar surfaces of the feet, and a marked inward displacement and severe spasm of the tendo Achilles on manipulation which was not improved by orthopedic shoes or appliances.  38 C.F.R. 4.71a and Part 4, Diagnostic Codes 5299-5276, 5278 (2015).  

Based on the aforementioned, it is clear that no more than a 30 percent evaluation is warranted for the Veteran's service-connected bilateral Achilles tendonitis and plantar fasciitis.  More specifically, at no time during the course of the Veteran's current appeal has there been demonstrated the presence of a marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, or a marked varus deformity.  Nor has there been evidence of pronounced pathology characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, or a marked inward displacement and severe spasm of the tendo Achilles on manipulation which was not improved by orthopedic shoes or appliances.  In fact, at the time of the aforementioned VA foot examination in October 2014, the Veteran admitted that the special shoes and inserts prescribed for his service-connected foot pathology were "helpful."  Significantly, that examination showed no evidence of any extreme tenderness of the plantar surfaces of one or both feet, or of decreased longitudinal arch height on weightbearing.  Nor was there any objective evidence of marked deformity, or marked pronation of one or both feet.  The weightbearing line of both feet did not fall over or medial to the great toe, and there was no evidence of any lower extremity deformity causing alteration of the weightbearing line.  Nor did the Veteran exhibit inward bowing of the Achilles tendon of one or both feet, or any marked inward displacement and severe spasm of the Achilles tendon on manipulation.  Under the circumstances, the 30 percent evaluation currently in effect is appropriate, and an increased rating is not warranted.  

In reaching the above determination, the Board is of the opinion that the disability picture presented by the Veteran's service-connected bilateral foot disability is adequately contemplated by the Rating Schedule.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  While under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced, in the case at hand, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  In fact, the Veteran's sole service-connected disability consists of the aforementioned Achilles tendonitis with plantar fasciitis.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the residuals of a right knee injury, claimed as secondary to service-connected bilateral Achilles tendonitis and plantar fasciitis, is denied.  

Entitlement to service connection for a left knee disability, claimed as secondary to service-connected bilateral Achilles tendonitis and plantar fasciitis, is denied.  

Entitlement to an evaluation in excess of 30 percent for bilateral Achilles tendonitis and fasciitis is denied.  


	                        ____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


